DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the unlocking position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-12, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menn et al. (8,663,247).  
Regarding claim 1, Menn et al. disclose a ligation device (see figures 1, 11, and 12 and column 7, line 41 - column 8, line 27), comprising: a clip (400; see figures 11 and 12) and a limiting tube (410), a distal end of the clip capable of being used for ligation (Examiner notes this limitation is drawn to intended use and contends the clip of Menn et al. can be used for the claimed intended use.), the limiting tube having an accommodation channel (the lumen through the tube is considered the accommodation channel), a proximal end of the clip being movable relative to the accommodation channel (see at least column 8, lines 6-18), the clip having a locking portion (tabs 414), the limiting tube being provided with a locking position (windows 412), and the locking portion being matched with the locking position (see figure 12), wherein: when the locking portion is being locked with the locking position, the locking portion can be unlocked from the locking position by operating the locking portion (Examiner acknowledges Menn et al. fail to explicitly disclose unlocking the clip from the limiting tube, but Examiner contends this functional limitation is capable of being performed by Menn et al. by pressing the tabs 414 radially inward through the windows 412.); or, the clip is further provided with an unlocking portion (the area of the proximal ends of the clip legs immediately adjacent to the tabs 414 that the snare 418 is attached to) that is can be unlocked from the locking position by operating the unlocking portion (Examiner acknowledges Menn et al. fail to explicitly disclose unlocking the clip from the limiting tube, but Examiner contends this functional limitation is capable of being performed by Menn et al. by pressing the area immediately adjacent the tabs 414 radially inward through the windows 412.).
Regarding claim 2, the locking portion is an elastic lock (note the “spring outward” language of column 8, lines 18-24 and the “bias” language of column 7, lines 43-46, thus indicating the locking portion is elastic), and when the elastic lock is locked with the locking position, the elastic lock is locked with the locking position by bouncing outward from the accommodation channel (see figures 11 and 12 and column 8, lines 18-24).
Regarding claim 5, the clip includes an elastic arm (404), the elastic arm is provided with a locking convex (the bend in the arm that forms the tab as in figures 11 and 12) that forms the locking portion.
Regarding claim 6, the clip includes a clip arm (404), and a proximal end of the clip arm forms the elastic arm (see figures 11 and 12).
Regarding claim 7, the elastic arm is further provided with the unlocking portion (see figures 11 and 12), and the unlocking portion is located at a proximal end or a distal end of the locking convex (see figures 11 and 12.
Regarding claim 8, a proximal end of the limiting tube forms the locking position (see figure 12), and the locking portion is locked with the proximal end of the limiting tube via buckling (see figure 12 where the legs are buckled/biased outward).
Regarding claim 9, a side wall of the limiting tube is provided with a locking window (412), and the locking window forms the locking position (see figure 12).
Regarding claim 10, the unlocking position (note the 35 USC 112b rejection above regarding this limitation) is located at a vicinity of the proximal end of the limiting tube (see figure 12), and when the locking portion is locked with the locking position, the unlocking portion is located outside the proximal end of the accommodation channel (see figure 12).
Regarding claim 11, the locking portion is capable of being unlocked from the locking position by operating the locking portion through the locking position (Examiner acknowledges Menn et al. fail to explicitly disclose unlocking the clip from the limiting tube, but Examiner contends this functional limitation is capable of being performed by Menn et al. by pressing the tabs 414 radially inward through the windows 412.).
Regarding claim 12, when the clip is in a first position relative to the limiting tube, the distal end of the clip is opened (see at least column 8, lines 8-11), and the locking portion and the locking position are unlocked; and when the clip is in a second position relative to the limiting tube, the distal end of the clip is closed, and the locking portion is locked with the locking position (see at least column 8, lines 11-24).
Regarding claim 19, an inner wall of the accommodation channel is provided with a locking concave (the edges that define the window opening 412 are considered the locking concave), the locking concave forming the locking position, the locking portion extending into the locking concave such that the locking portion is locked with the locking concave (see figure 12).
Regarding claim 20, the locking portion can be unlocked from the locking window by operating the locking portion through the locking window (Examiner acknowledges Menn et al. fail to explicitly disclose unlocking the clip from the limiting tube, but Examiner contends this functional limitation is capable of being performed by Menn et al. by pressing the tabs 414 radially inward through the windows 412.).
Regarding claim 21, a side wall of the limiting tube is provided with an unlocking window (412), and the locking portion can be
Regarding claim 22, the limiting tube is provided with an unlocking position (412), and the locking portion can be unlocked from the locking position by operating the locking portion through the unlocking position (Examiner acknowledges Menn et al. fail to explicitly disclose unlocking the clip from the limiting tube, but Examiner contends this functional limitation is capable of being performed by Menn et al. by pressing the tabs 414 radially inward through the windows 412.).
Regarding claim 23, the ligation device of Menn et al. further comprises: a delivery portion including a sheath (130 of figure 1; see the “flexible member” disclosure at column 8, lines 24-27) and a shaft (432), the sheath being sleeved outside the shaft, the shaft being connected with the clip through a first releasing portion (418; see figures 11 and 12), and the shaft being operated to drive the clip to move relative to the limiting tube, wherein when the shaft is pulled to a first releasing condition, the first releasing portion separates the shaft from the clip (see at least column 8, lines 18-24).
Regarding claim 24, the limiting tube has an inclined surface (the edges that define the window opening 412 are considered the inclined surface) formed at a vicinity of the locking position, the inclined surface inclining toward a center of the limiting tube along a distal direction (see figure 12).

Allowable Subject Matter
Claims 3, 4, 18, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 4, and 8, the prior art fails to disclose or suggest the claimed locking ring configuration required by claim 3.  Claims 4 and 8 depend from claim 3 and are therefore also objected to.
Regarding claim 25, the prior art fails to disclose or suggest the claimed unlocking sleeve or unlocking clamp that functions as outlined in claim 25.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892, and in particular U.S. Patent Nos. 3958576 (figures 5-7) and 8444660 (figures 12A and 12B) for examples of clips that are locked with a limiting tube/capsule configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Ryan J. Severson/Primary Examiner, Art Unit 3771